     Case 2:19-cv-00154-MCE-DB Document 10 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GONZALO R. RUBANG, JR.,                           No. 2:19-cv-0154 MCE DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    ALLY FINANCIAL INC.,
15                       Defendant.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 10, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. ECF No. 6. The thirty-day period has expired, and plaintiff has filed

23   objections to the findings and recommendations. ECF No. 7.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-00154-MCE-DB Document 10 Filed 08/12/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed April 10, 2020 (ECF No. 6) are ADOPTED in
 3   full;
 4           2. Plaintiff’s January 25, 2019 application to proceed in forma pauperis (ECF No. 2) is
 5   DENIED;
 6           3. Plaintiff’s October 17, 2019 amended complaint (ECF No. 4) is DISMISSED without
 7   further leave to amend; and
 8           IT IS SO ORDERED.
 9   Dated: August 11, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
